State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   518940
________________________________

In the Matter of SHANE HYATT,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Garry, J.P., Rose, Devine and Clark, JJ.

                             __________


     Shane Hyatt, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Clinton County)
to review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      While petitioner was being escorted to a disciplinary
hearing, a correction officer conducted a pat frisk and a small
plastic bag was recovered from petitioner's pants. The
correction officer opened the bag and found a letter with gang-
related codes and a sharpened metal object wrapped in paper. As
a result, petitioner was charged in a misbehavior report with
possessing an altered item, possessing gang-related material,
smuggling, possessing a weapon and possessing property in an
unauthorized area. Following a tier III disciplinary hearing, he
was found guilty of the first three charges, but not the last
                              -2-                  518940

two. The determination was later affirmed on administrative
appeal and this CPLR article 78 proceeding ensued.

      We confirm. The misbehavior report and related
documentation, together with the hearing testimony and videotape
of the incident, provide substantial evidence supporting the
determination of guilt (see Matter of Kalwasinski v Fischer, 87
AD3d 1187, 1188 [2011]; Matter of Rivera v Goord, 47 AD3d 1141,
1141-1142 [2008]). Contrary to petitioner's claim, the
misbehavior report was sufficiently detailed to provide him with
notice of the charge of possessing an altered item to enable him
to prepare a defense (see Matter of Quezada v Fischer, 113 AD3d
1004, 1004 [2014]; Matter of Ayala v Fischer, 107 AD3d 1191, 1192
[2013]). Moreover, the employee assistant provided petitioner
with the documents that he requested that existed and,
consequently, petitioner was not denied adequate assistance (see
Matter of Chavis v Goord, 58 AD3d 954, 955 [2009]; Matter of
Harrison v Votraw, 56 AD3d 868 [2008]). We have considered
petitioner's remaining contentions and find them either
unpreserved for our review or lacking in merit.

     Garry, J.P., Rose, Devine and Clark, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court